Citation Nr: 1618775	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to an initial disability rating in excess of 20 percent for right knee meniscal disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from August 1975 to August 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the rating for the right knee disability, characterized as a history of painful right knee with history suggestive of meniscal injury, to 10 percent effective June 23, 2008, the date of claim for increase.  As will be discussed below, the Board has characterized the disability as right knee arthritis.

In July 2015, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  An April 2015 rating decision granted a separate 20 percent disability rating for right knee meniscal disability effective September 1, 2010.  As this disability is part of the right knee disability on appeal, the evaluation of this disability is before the Board.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's right knee arthritis has been manifested by degenerative arthritis established by X-ray findings with flexion limited to 125 degrees and full extension.

2.  Since the September 1, 2010, effective date of service connection, the Veteran's right knee meniscal disability has been manifested by a dislocated, semilunar cartilage with frequent episodes of ''locking,'' pain, and effusion into the joint, but not by recurrent subluxation or lateral instability, removal of semilunar cartilage that is symptomatic, nonunion or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

2.  The criteria for an initial disability rating in excess of 20 percent for right knee meniscal disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in July 2008 with respect to his claim for increase.  With respect to the evaluation of right knee meniscal disability, the claim essentially arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA also provided the Veteran with examinations in March 2009 and April 2015 to ascertain the nature and severity of his right knee disabilities.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

A Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of service connection and consideration of the appropriateness of "staged" ratings (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  When the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for his right knee disability in June 2008.

Historically, an October 1976 rating decision granted service connection for chondromalacia patella of the right knee and assigned a 20 percent disability rating under Diagnostic Code 5099-5003.  A December 1977 rating decision decreased the rating to 10 percent under Diagnostic Code 5299-5257.  A January 1981 rating decision further decreased the rating to 0 percent and characterized the disability as history of painful right knee with history suggestive of meniscal injury.  An October 2008 rating decision continued the 0 percent rating under Diagnostic Code 5257.  The July 2009 rating decision noted that the disability was now manifested by arthritis and increased the rating to 10 percent under Diagnostic Code 5010-5260.   Then, the April 2015 rating decision granted a separate 20 percent rating for right knee meniscal disability under Diagnostic Code 5258.

As noted above, the Veteran's disability has been evaluated as residuals under Diagnostic Code 5260 for limitation of leg flexion.  38 C.F.R. § 4.27 (2015).

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a (2015). 

Degenerative arthritis is rated under Diagnostic Code 5003, which provides that the disability is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Ratings for arthritis are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  

Diagnostic Code 5261 pertains to limitation of extension.  A 0 percent rating is warranted for limitation of extension to 5 degrees.  A 10 percent rating requires limitation of extension to 10 degrees.  A 20 percent rating requires limitation of extension to 15 degrees.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A maximum 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a Veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the same knee.  However, a separate rating must be based on additional compensable disability.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

A November 2008 letter from a massage therapist notes that the Veteran has had right knee pain and swelling.

The Veteran was afforded a VA examination in March 2009.  The Veteran reported right knee pain, swelling, and giving way.  He reported taking pain medication one to two times per week and using a knee sleeve when doing activities but not using any other assistive devices.  He reported having pain when he walks more than one mile.  He reported flare-ups after exercising and swimming that may last up to a week.  He reported that his right knee disability does not interfere with his work.  Examination revealed a slight limp favoring the right lower extremity and knee.  He could stand on his toes and on his heels and also squat half way.  There was no significant effusion but there was periarticular thickening and osteophytes palpable particularly laterally.  There was tenderness to palpation both medially and laterally in relation to the femoral condyle but no joint line tenderness.  Ligaments were stable.  Range of motion was from 0 degrees of extension to 125 degrees of flexion with crepitus.  Repetitive use testing revealed no decrease in range of motion or fatigue, lack of endurance, or incoordination.  Muscle strength was normal.  X-rays showed arthritis with significant narrowing of the joint spaces and exostosis on the patella.  The examiner provided a diagnosis of traumatic arthritis of the right knee.

An October 2009 letter from a chiropractor notes that the Veteran has had right knee pain.

At a September 2010 VA examination for other disabilities, the Veteran reported right knee pain, swelling, popping, and giving way, and that the pain is worse when bending or going up stairs and better with rest.  He reported flare-ups about six times per month.  He reported that he stopped playing sports and doing yard work and has to stop walking after a half mile due to pain.  He indicated that work was not affected by the knee.  He denied the use of any assistive devices.  Examination revealed flexion to 125 degrees and extension to 0 degrees with pain throughout movement.  There was crepitus but muscle strength was normal.  Tests for ligament laxity were negative but McMurray test used to detect a meniscus tear was positive.  X-rays showed degenerative arthritis.  The examiner provided a diagnosis of degenerative joint disease of the right knee.

VA treatment notes show that he Veteran has chronic right knee pain but that it was stable, and the few findings on examinations have been normal.

The Veteran was afforded another VA examination in April 2015.  The Veteran reported pain, mechanical symptoms, and history of effusion in the right knee.  He reported taking pain medication 4 to 5 times a month and using a cane during long walks.  He stated that the knee locks and gives way but he has not fallen in the past year.  He stated that he no longer plays sports due in part to the knee disability.  He reported flare-ups approximately 5 times a year, each time for a couple of days that occurs usually after overuse.  Examination revealed full range of motion with no pain.  While there was crepitus, there was no evidence of pain with weight bearing, or localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitive use testing did not reveal any additional functional loss or loss of range of motion.  The examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  The examiner indicated that it would be mere speculation to state whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time or during flare-ups.  Muscle strength was normal and there was no muscle atrophy.  The examiner indicated that there was a history of recurrent effusion but not of recurrent subluxation or lateral instability.  Examination revealed no joint instability.  The examiner indicated that there was a meniscus (semilunar cartilage) condition with frequent episodes of joint locking, pain, and effusion.  The examiner noted that x-rays showed degenerative changes.  The examiner provided a diagnosis of degenerative arthritis, and noted that the arthritis is progression of the previous diagnosis and represents an increase in the Veteran's condition.  The examiner indicated that the disability does not impact the Veteran's ability to perform any type of occupational task.  The examiner noted the Veteran's report that he is able to work through his job by adjusting his schedule to accommodate medical appointments, and to take frequent breaks throughout the day.

Initially, the Board notes the assertion by the Veteran's representative in an April 2016 statement that while the April 2015 examiner indicated that the Veteran's right knee disability had worsened, the examiner failed to provide a detailed opinion.  The representative thus requested a new examination and that any other area of the knee identified as worsening be evaluated and rated respectively.  However, as the examiner provided the findings needed to evaluate the Veteran's disabilities, the Board reiterates that the examination report is adequate.  Moreover, based on the findings of that examination, the AOJ already has separately evaluated a right knee meniscal disability.  

Turning to the evaluation of the Veteran's disability characterized as a history of painful right knee with history suggestive of meniscal injury, the record shows that it has been rated at 0 percent under Diagnostic Code 5257 since April 1, 1981.  Based on X-ray evidence of degenerative arthritis obtained during the current rating period, the Board finds that the disability is more appropriately characterized as right knee arthritis and rated under Diagnostic Code 5003.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Degenerative arthritis of the right knee has been established by X-ray findings.  Range of motion findings show that extension was not limited and flexion was limited to at most 125 degrees.  While the March 2009 VA examiner did not state whether there was pain on motion, the examiner did state that repetitive use testing did not reveal any decrease in range of motion or fatigue, lack of endurance, or incoordination.  While the September 2010 VA examiner noted pain throughout range of motion testing, testing showed full extension and flexion limited only to 125 degrees with normal motor strength.  The April 2015 VA examiner noted no pain on motion and no additional functional loss or loss of range of motion on repetitive use testing.  As such, even considering functional loss due to pain and other factors, the findings do not support even a compensable rating for right knee arthritis under either Diagnostic Code 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a rating in excess of 10 percent under Diagnostic Code 5260 is not warranted and a separate compensable rating under Diagnostic Code 5261 is also not warranted.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

With respect to the Veteran's right knee meniscal disability, a 20 percent rating is the maximum allowed under Diagnostic Code 5258 for a dislocated, semilunar cartilage with frequent episodes of ''locking,'' pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  Thus, the Board will consider whether any other code may enable a higher rating.  See Butts, 5 Vet. App. 532.

Despite the Veteran's complaints of giving way, with no objective evidence on examination of recurrent subluxation or lateral instability of the knee, a separate rating under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a (2015).  While Diagnostic Code 5259 provides for a 10 percent rating for the removal of semilunar cartilage that is symptomatic, as the Veteran has not undergone any surgery, a separate rating under that code is not warranted.  With no evidence of nonunion or malunion of the tibia and fibula, a higher rating under Diagnostic Code 5262 is not warranted.  With no evidence of genu recurvatum, a separate rating under Diagnostic Code 5263 is also not warranted.  Thus, an initial rating in excess of 20 percent for right knee meniscal disability is not warranted.

In conclusion, a disability rating in excess of 10 percent for right knee arthritis and an initial disability rating in excess of 20 percent for right knee meniscal disability are not warranted at any time during the rating period.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the schedular evaluations are inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected right knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of his disabilities, which are pain, swelling, and giving way.  Moreover, he indicated during VA examinations that his disabilities do not interfere markedly with employment.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.





	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 10 percent for right knee arthritis is denied.

An initial disability rating in excess of 20 percent for right knee meniscal disability is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


